Citation Nr: 9934497	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  93-26 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a left thumb 
disability, to include ulnar collateral ligament 
insufficiency, either as secondary to service-connected 
residuals of a ganglion cyst on the left wrist or as a result 
of a traumatic injury in service.

2.  Entitlement to service connection for pericarditis.


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to February 
1975, and had active duty for training and inactive duty for 
training in the Wyoming National Guard from discharge until 
1990.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the Salt Lake City, Utah, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in which the veteran's claim of entitlement to service 
connection for a left thumb disability, to include ulnar 
collateral ligament insufficiency, either as secondary to 
service-connected residuals of a ganglion cyst on the left 
wrist or as a result of a traumatic injury in service, (left 
thumb disability) and the veteran's petition to reopen his 
claim of entitlement to service connection for pericarditis 
were denied.  The veteran subsequently perfected an appeal of 
that decision.  A hearing on this claim was held in Lincoln, 
Nebraska, on June 10, 1999, before Jeff Martin, who is a 
member of the Board and was designated by the chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 
1991).

The Board notes that the veteran also perfected an appeal of 
the RO's denial of his claim of entitlement to service 
connection for carpal tunnel syndrome of the left wrist.  
However, at the June 1999 hearing he withdrew his appeal of 
this claim.  See 38 C.F.R. § 20.204 (1999).  Accordingly, 
this issue is no longer before the Board for appellate 
consideration.  

In an October 1995 remand decision, the Board determined that 
the veteran had presented sufficient evidence to reopen his 
claim of entitlement to service connection for pericarditis.  
Accordingly, the Board finds that this issue is properly 
characterized on the first page of this decision.  
Additionally, this issue will be addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The most probative medical evidence of record indicates 
that the veteran's current left thumb disability is not 
related to his period of active service.


CONCLUSION OF LAW

A left thumb disability was not incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained, and which have not already been associated 
with his claims folder, are available.  The Board accordingly 
finds that all relevant evidence has been properly developed, 
and that the duty to assist in this case, has been satisfied.  
38 U.S.C.A. § 5107(a).  The RO's attempt to obtain 1979 
treatment records for the veteran's left wrist and thumb 
identified by the veteran were unsuccessful.  

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  
Additionally, service connection may be granted for any 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(1999).  

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In making this 
determination, the veteran is entitled to the benefit of all 
reasonable doubt arising from the evidence.  38 C.F.R. 
§ 3.102 (1999).  By reasonable doubt it is meant one which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  Id.  It is a substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility.  Id.

Initially, the Board notes that competent medical evidence of 
a current disability has been submitted.  Recent VA 
examination reports of the veteran's left hand along with 
outpatient treatment records establish that the veteran 
currently has a left thumb disability.

Moving on to the question of in service incurrence, the Board 
notes that the veteran contends that he injured his left hand 
on June 1, 1966, when the brake drum or tire of a truck fell 
on his left hand.  He does not aver any injury to his hand 
during any of his periods of active or inactive duty for 
training.  Consequently, the only relevant service records 
regarding this claim are the records pertaining to his period 
of active service from 1964 to 1975.  The service medical 
records addressing this injury include two separate treatment 
notations on the same page of his records, and an entirely 
separate radiographic report.  The first treatment notation 
states that on June 1, 1966, the veteran injured his right 
hand when a brake drum from a five ton truck dropped on it.  
Although the veteran's attorney asserts at the veteran's June 
1999 hearing that it appears that the identification of the 
hand was changed, upon examination of the record in question 
the Board finds that the examiner was identifying the right 
hand and not the left, as indicated by the capital "R" in a 
circle.  This notation goes on to add that there was 
swelling, a small laceration, and a possible fracture of the 
metacarpal and the veteran was referred to Grafenwohr 
Hospital for x-rays.  In the second entry on June 1, 1966, a 
second examiner noted that the x-rays showed no fracture or 
dislocation, and the impression was abrasion-contusion of the 
right hand occurring in the line of duty.  He was issued a 
sling and had the laceration cleaned and bandaged and was 
told not to use the hand for three days.  In a separate 
clinical "radiographic report" dated June 1, 1966, from the 
United States Army Hospital Nurnberg Grafenwohr Annex, it 
notes that an x-ray examination of the veteran's right hand 
is requested to rule out a fracture of the 2nd and 3rd 
metacarpals.  The x-ray showed no fracture or dislocation.

As noted above, the veteran maintains that it was his left 
and not his right hand that was injured on June 1, 1966, and 
that the service medical records are in error.  To support 
this assertion, he has submitted written statements and/or 
oral testimony by his sister, his mother, and his father, as 
well as a veteran who served in Germany at the same time he 
did, H.C., and who was stationed close to him.  He also 
submitted a photograph of himself and H.C., which shows an 
approximately one to two inch wide bandage around the center 
of his left hand over his palm.  The bandage does not wrap 
around his thumb, fingers, or wrist, in any way.  In a June 
1999 statement accompanying the photograph, H.C. states that 
the picture was taken in 1966 by his ex-wife.  The veteran 
had come to visit him with his left hand wrapped up and had 
told him that a brake drum fell on his left wrist.  In an 
earlier July 1993 statement, H.C. averred that the veteran 
had injured his wrist and forearm in 1966 when a brake drum 
fell on him and that the injury had bothered him ever since, 
but he did not identify which wrist and arm had been injured.

In July 1993 and August 1993 statements, the veteran's sister 
and mother asserted that the veteran had injured his left 
hand in Germany in 1966 and had problems ever since.  His 
sister added that the veteran had written her from service.  

At a May 1997 hearing before the RO, the veteran's sister, 
mother and father testified on his behalf regarding his in-
service hand injury.  His sister testified that the veteran 
had injured his left hand in June 1966, and that she 
remembered the month because it was the month she graduated.  
She also testified that she did not have copies of the 
letters he sent her.  His mother testified that he hurt his 
right thumb, then she corrected herself and said it was his 
left thumb, and noted that it had been a long time since the 
incident.  She also noted that she no longer had copies of 
any of the letters her son had sent home.  His father 
testified that his wife, the veteran's mother, had told him 
that the veteran had sustained a left hand injury.  The 
veteran also testified that he had injured his left hand and 
not his right hand.  At the June 1999 hearing before a member 
of the Board, the veteran's attorney noted that confusion 
over right and left in medical records does occur and that it 
was likely that this was one of those instances.

In reviewing the evidence concerning which hand was injured 
in service, the Board finds that the service medical records 
documenting a right hand injury are more probative than the 
statements submitted some 27 to 33 years after the incident 
in question.  The service records were taken 
contemporaneously in time with the injury, and as the 
veteran's mother noted in her testimony, it was a long time 
ago, for recalling the exact hand he injured.  As for the 
challenge to the accuracy of the service medical records, the 
Board finds that the fact that there are three separate 
notations all identifying the right hand as the one which was 
injured makes it unlikely that an error in transcription 
occurred.  This is especially true with regard to the 
clinical report regarding the x-ray of the right hand, since 
it is unlikely that a swollen and lacerated hand could be 
mistaken for a non-injured hand when doing an x-ray to 
determine fracture.  

With regard to the photograph submitted, the testimony at the 
hearing at which the photograph was submitted indicated that 
nothing more specific than 1966 as a timeframe could be 
attributed to when the picture was taken, and in any case, 
the left hand injury noted in the picture does not relate to 
the description of the injury in the treatment notes.  The 
veteran's thumb is not wrapped, nor are his metacarpals, only 
his palm, and he is not in a sling.  Therefore, not only is 
there no way to know when in 1966 this picture was taken, but 
the Board finds that it is not clear that the injury in the 
photograph is related at all to the incident occurring on 
June 1, 1966.  Therefore, it is the opinion of the Board that 
the veteran injured his right hand in service when a brake 
drum fell on it, and not his left hand.

With regard to the rest of his service medical records, in 
April 1966 the veteran had warts removed from the palm of his 
left hand, and on June 11, 1966, he was treated for a 
hematoma on the left 4th phalange of his left hand when a 
bolt of an M-14 closed on the finger, no fracture was noted.  
In November 1967, April 1968 and June 1969 the veteran was 
treated for a ganglion cyst on his left wrist, and in 
November 1970 the veteran was treated for a small laceration 
on his left palm with no infection.  His February 1975 
separation examination report notes that his upper 
extremities are normal.  Additionally, the veteran's Report 
of Medical History at discharge noted no cysts, no bone or 
joint deformities, and no swollen or painful joints, and no 
broken bones except a rib fracture which was determined to 
have no sequelae.  

At his June 1999 hearing the veteran submitted what he 
identified as a copy of two service medical records that he 
had found in a black bag when cleaning out his house.  These 
records were not part of the service medical records included 
in the claims file.  The veteran testified that he had 
obtained them in service when he happened to be walking by as 
some medics were cleaning out service medical records from 
servicemen's files and throwing the records away.  He 
testified that medics periodically did this and he was just 
lucky enough to be passing by when they were doing so and 
obtained these records from the trash.  The records include 
what appears to be a periodic service examination report and 
a Report of Medical History both dated in March 1969.  The 
examination report is not completely filled out, in fact the 
only notations under the clinical evaluation consist of check 
marks showing his lungs and chest to be both normal and 
abnormal, a check mark indicating that his feet were 
abnormal, and a check mark indicating that he had normal 
identifying body marks, scars, and tattoos.  In the notes 
section next to the incomplete clinical evaluation section, 
the following is handwritten in:  

Item: 28 [lungs and chest] Has had some 
chest pain (see past)
Item: 36 [feet] Leg and feet nurves [sic] 
problems
Item: 39 [identifying marks] Dagar [sic] 
left forarm [sic]
	Left thumb joint problem with nerves

The examination report is mostly filled in by hand, and is 
incomplete on both the front and the back.  The names of the 
examiners are stamped in or printed with no signatures.  The 
Board further notes that the clinical information such as 
pulse, blood pressure, recorded hearing levels, visual 
acuity, etc., noted on this form are identical to those noted 
in a typed, completed, and signed periodic examination report 
of record which is dated in September 1969.  However, the 
September 1969 examination report does not contain the 
information noted in the indentation above.

While the credibility of the submitted report is not clear, 
the Board finds that even if valid, the report does not aid 
the veteran's claim, and thus, the Board will not pursue 
further clarification on the veracity of the document at this 
time.  As just noted above, a September 1969 periodic 
examination report, dated only six months after the newly 
submitted record, indicates that the veteran's upper 
extremities were normal, and his separation examination in 
February 1975 likewise fails to note a disorder connected 
with his left thumb or upper extremities.  Moreover, the 
veteran himself did not report any problem with his left 
thumb at discharge despite taking the time to identify other 
problems.  Accordingly, the Board concludes that the service 
medical records do not support a finding that the veteran 
sustained more than an acute injury to his left thumb, if any 
injury at all.

The post-service medical evidence includes no treatment for 
his left thumb from service until May 1980, at which time a 
VA examination report reflects that he complained of 
stiffness in his left thumb and occasional "sort of" 
paralysis of the muscles in the hand.  The examiner noted a 
mild decrease in the mobility of the veteran's first 
metacarpal joint on the left, but pinprick sensation was good 
in all fingers.  The examiner diagnosed a ganglion cyst of 
the left wrist, symptomatic, by its presence and rigor.  

The RO granted the veteran entitlement to service connection 
for a ganglion cyst of the left wrist at this time and noted 
in the rating decision that the stiffness of the left thumb 
apparently related to the ganglion cyst and would not be 
rated as a separate disability.  The veteran's attorney and 
prior representative have argued that this statement means 
that the veteran's left thumb disability is already service-
connected.  However, the Board disagrees with this 
interpretation.  The Board finds that the stiffness noted at 
the time of the May 1980 decision was considered part of the 
symptoms of the ganglion cyst as opposed to a separate 
ratable disability in and of itself, and therefore was 
evaluated as a symptom of the cyst.  The Board finds no basis 
for concluding that a finding of a separate service-connected 
disability was made at that time.

The next treatment notation of record regarding the veteran's 
left thumb is an October 1982 VA treatment notation reporting 
that a "trailer tongue" fell on the veteran's left thumb on 
October 11, 1982.  An x-ray taken October 14, 1982, noted no 
recent injuries, with small rounded bony bodies again noted 
at the base of the proximal thumb phalanx, with a small tooth 
defect in the base of the phalanx.  The examiner noted, "an 
ununited injury here is likely along with a normal sesamoid 
formation."  An October 25, 1982, treatment note states that 
the x-rays found evulsion of the base of the ulnar aspect of 
the proximal phalanx of the thumb with rotation of false 
fragment.  The diagnosis was ulnar collateral ligament 
rupture of the left thumb.  Surgery was performed in October 
and pins placed in the thumb.  The pins were removed in 
December 1982.  

None of the medical evidence of record, including the above, 
addresses the onset of the veteran's current left thumb 
injury and its etiology, except a September 1996 VA 
examination report and its November 1996 addendum.  In 
response to an October 1995 Board remand, the RO scheduled 
the veteran for an examination and requested that the 
examiner review the record and discuss the etiology of the 
veteran's right thumb disability along with his inservice 
treatment.  The examiner stated in the report that he 
reviewed the records; however, he discussed the inservice 
incident without reference to the discrepancy between the 
veteran and the treatment notes regarding which hand was 
injured in service, accepting that it was the left hand that 
was injured.  Additionally, the report indicates that the 
veteran had surgery on his left thumb in 1979 by Dr. T. when 
the record shows that Dr. T. performed surgery on the veteran 
in 1982, not in 1979.  The examiner diagnosed the veteran 
with chronic ulnar collateral ligament insufficiency of the 
metacarpophalangeal joint of the left thumb with loss of 
motion and degenerative joint disease.  The examiner, Dr. S., 
also noted that the etiology of the left thumb disability 
would be the service related injury described in his report 
and that the left thumb disability was a direct result of the 
incident in-service.  However, these last two opinions were 
subsequently crossed with a notation to "please see amended 
opinion dated 11/26/96."  This appears over the signature of 
Dr. O., the Director of the Compensation and Pension Unit.  

It appears from the record that the RO asked for a 
clarification of Dr. S's report because he failed to address 
the controversy over which hand was injured in service, and 
because he did not discuss what impact if any the 1982 injury 
had on the veteran's disability, and the November 1996 
addendum was the response to this request.

The November 1996 addendum is signed by both the original 
examiner, Dr. S, and the Director of the Compensation and 
Pension Unit at the VA medical facility, Dr. O.  The addendum 
lays out the events in service entry by entry, and the 
treatment post-service, including the May 1980 examination 
and the October 1982 records in detail.  The examiners 
conclude that the veteran most likely injured his right hand 
and not his left in service, but that in any case, the injury 
was minor and self-limited in nature.  The report also notes 
that ulnar collateral ligament insufficiency, the veteran's 
current left thumb disability, results in increased not 
decreased mobility, thus the mild decreased mobility noted in 
May 1980 was not related to his current disability.  The 
examiners state that the October 1982 x-ray report noting an 
"old" injury, but assert that the more compelling basis for 
the damage in October 1982 was the injury caused by the 
trailer hitch.  The addendum concludes that the veteran's 
currently diagnosed ligament insufficiency is more likely 
related to the post-service injury on October 11, 1982, than 
any injury the veteran may have sustained on active duty.  
They also opine that it would be mere speculation to conclude 
that the October 1982 injury was worsened by events in 
service.  Finally, the report concludes that the veteran's 
left ganglion cyst in no substantial way caused or aggravated 
the currently diagnosed left thumb condition.  The Board also 
notes that the amendment states that the "[o]pinions on page 
3 of the 9/3/96 examination have been amended as shown."  
Further explanation for the error in the September 1996 
examination report is related to be that the initial 
examiner, Dr. S., thought that the veteran had surgery in 
1979 and that these records were simply not available.  As 
the record shows, the veteran's thumb surgery was in October 
1983, with no prior surgery on the left thumb indicated at 
that time.

The veteran's current and past representative assert that the 
original, unamended, September 1996 report is the appropriate 
one, particularly because the original examiner did not cross 
off his findings, but Dr. O. did.  The Board finds that 
regardless of who crossed off the entries on the September 
1996 report, that both examiners signed the amendment, and 
there is no basis in the record for finding that the original 
examiner did not agree with the conclusions and findings in 
the amended report since he signed it.  In addition, the 
Board notes that the September 1996 report did indeed fail to 
address the issue of which hand was actually injured in 
service, and incorrectly reported the dates of surgery 
despite the evidence of record which was supposedly reviewed, 
and the November 1996 report lays out all the pertinent 
medical evidence accurately and in detail.  Therefore, for 
all these reasons, the Board finds the November 1996 addendum 
and its conclusions more probative than the crossed out 
opinions on the September 1996 report.

Accordingly, the probative medical evidence of record 
addressing whether or not the veteran's in service injury is 
related to his current disability includes a finding that no 
such relationship exists.  Moreover, as noted, this report 
finds no secondary relationship between the veteran's 
service-connected cyst and his current left thumb disability, 
and in fact, attributes his current disability entirely to 
his injury in October 1982.  

Based on this medical evidence, and the evidence of record, 
the Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a left thumb disability.  Additionally, 
because the preponderance of evidence weighs against the 
claim; the evidence in this case is not so evenly balanced as 
to require application of the benefit of the doubt doctrine. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1999).  
Consequently, the veteran's claim of entitlement to service 
connection for a left thumb disability is denied.


ORDER

Entitlement to service connection for a left thumb disability 
is denied.


REMAND

After a review of the record, it is the opinion of the Board 
that additional evidence should be obtained prior to further 
consideration of the veteran's claim of entitlement to 
service connection for pericarditis.  The United States Court 
of Veterans Appeals (Court) has held that under 38 U.S.C.A. 
§ 5103(a) (West 1991), even when the evidence submitted is 
not sufficient to well-ground the claim, if the VA is on 
notice that relevant evidence exists, and if obtained it 
could establish well-groundedness, the VA is obligated to 
notify the appellant of the evidence necessary to complete 
his application.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
The extent of the VA's obligation depends on the facts of the 
case.  

In the present case, at his June 1999 hearing before the 
Board, the veteran's attorney contended that the veteran's 
pericarditis was incurred during his service in the National 
Guard.  Although some service records from this period appear 
to be in the claims file it is not clear that all the service 
records for his period in the Wyoming Army and Air National 
Guard are of record.  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 
101(16), 1110, 1131 (West 1991).  Active military service 
includes active duty, any period of active duty training 
during which the individual was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. §§ 101(24), 106 
(West 1991).  The actual dates of the veteran's active duty 
for training while in the Guard are not of record.  

Since the VA has constructive possession of records under its 
control, see Bell v. Derwinski, 2 Vet. App. 611, 612-13 
(1992), and these service medical and personnel records may 
be probative of the veteran's claim, the Board remands this 
case so that the RO can obtain and review these records.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that this case is not ready for appellate review.  For that 
reason, to ensure due process, the case is REMANDED to the RO 
for the following development:

1.  The RO should notify the veteran that 
if he has any additional lay or medical 
evidence he wishes to submit to support 
his claim he may do so, particularly 
evidence he may have obtained which may 
not currently be in the claims file.  The 
veteran should also be requested to 
provide the dates of his service in the 
National Guard.

2.  The RO should also obtain copies of 
all the veteran's service medical records 
and his service personnel records, to 
include his dates of active duty for 
training, in the Wyoming Air and Army 
National Guard.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals







